Citation Nr: 1520977	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant's character of discharge disqualifies him from participation in the Veterans Retraining Assistance Program (VRAP).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The appellant served on active duty from July 1988 to February 1990.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The record before the Board includes the Veteran's VA paper education file.
FINDINGS OF FACT

1.  The Veteran was discharged from active service in February 1990 under other than honorable conditions due to misconduct/commission of a serious offense.

2.  A July 2013 VA administrative decision determined that the appellant's active service was dishonorable for VA purposes and a bar to VA benefits.


CONCLUSION OF LAW

Entitlement to VRAP benefits must be denied due to the appellant's character of discharge.  VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran is seeking education benefits via the VRAP for courses in structural welding in order to seek employment with the structural and iron steel workers.  See June 2013 application for the VRAP. 

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  

Pursuant to the VRAP an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions;  not be eligible for any other VA education benefit programs;  not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program is limited to 45,000 participants from July 1, 2012, through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  The Board observes that the appellant's period of education was set to begin in June 2013 according to his application for benefits.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).  

As noted, to participate in the VRAP, an eligible veteran is one who was last discharged from the Armed Forces under conditions other than dishonorable.  
Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.  There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  "statutory bars" under 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar. Further, willful and persistent misconduct is a "regulatory bar" and is considered to have been under dishonorable conditions.  38 C.F.R. § 3.12(d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1994).

In this case, the appellant's DD Form 214 shows that he was discharged from active service under conditions other than honorable due to misconduct - commission of a serious offense.  A July 2013 administrative decision related to the character of his discharge shows that during his active service he had a period of absence without leave, had a charge due to being insubordinate toward a warrant officer, and a charge of failure to obey a lawful written order.  The appellant's violations, according to the decision, displayed a disregard for authority and military regulations.  This decision also found no evidence to suggest the appellant was insane at the time of the offenses, or evidence to suggest that he was unable to distinguish right from wrong.  Based upon these factors, the July 2013 administrative decision found the appellant's period of active duty to be dishonorable for VA purposes and a bar to VA benefits.  The RO subsequently denied the appellant's application for the VRAP.

The appellant's disagreement is based upon his contention that his discharge is noted as under other than honorable conditions, rather than dishonorable, and because he was not discharged under dishonorable conditions, he should be found eligible for VRAP benefits.  The Board notes that the appellant did not disagree with the character of discharge determination, and that issue is not before the Board.  Rather, the issue before the Board is whether the character of the appellant's discharge is a bar to VRAP benefits.

While the appellant's DD Form 214 indeed shows discharge under other than honorable conditions, the July 2013 administrative decision clearly finds that the nature of the appellant's service was dishonorable for the purposes of VA benefits.  The appellant feels his character of discharge should be within the realm of that required under VRAP.  Because entitlement to the VRAP requires service other than dishonorable, and the July 2013 administrative decision deemed the appellant's service as dishonorable, there is no basis in law or fact whereby the appellant may be granted VRAP benefits for courses in structural welding.  

For the reasons stated above, there is no legal authority to find the appellant eligible for VRAP education benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

As the appellant's character of discharge disqualifies him from VA education benefits, entitlement to VRAP benefits is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


